DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to the Applicant’s amendment filed on 6/10/2021.
Claims 1-20 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kenneth S. Kwan, Reg. No. 69,071 on 6/24/2021.

	Please replace claims 3, 7 and 9 with the following version:

3. (Currently amended)) The device of claim 1, wherein the modifying additionally including an identification of the project, the task, the product, the service, or the combination thereof  in the metadata item.

7. (Currently amended) The device of claim 1, wherein the operations further comprise:

parsing the commentary to generate a numerical score, 
wherein the modifying additionally appending the numerical score to the metadata item.

9. (Currently amended) The device of claim 1, wherein the operations further comprise: 
responsive to the receiving of the selection of the asset included in the subset of assets, receiving, from the user device, a copy of a second asset and an indication of a relationship between the copy of the second asset and the asset; and 
responsive to the receiving of the copy of the second asset, incorporating the copy of the second asset as part of the subset of assets in a database of the processing system, 
wherein the modifying additionally including the indication of the relationship between the copy of the second asset and the asset.

Reason for Allowance
In view of the amendment filed, updated search and further consideration, claims 1-20 are allowed as the prior art  fails to disclose the features in a particular manner as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168